DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the labels of FIG. 5a and 5b in pages 6 and 7 of the drawings as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-14, 16-18, 24, 25 and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US Patent 6,360,431 B1).
As per claim 1, Harrison teaches a power delivery system 10, comprising: a hardware processor 52; a mother board 28; a voltage regulator (VR) (see column 3, lines 4-10) that provides a voltage (see column 3, lines 4-10) for the hardware processor 52; an elastomer computer socket 50 that connects the mother board 28 to the hardware processor 52, the elastomer computer socket 50 comprising a plurality of power pins (see column 2, lines 29-37) wherein a first set of power pins (see column 2, lines 29-37) is connected to the hardware processor 52 by surface mount elements (see column 2, lines 21-28), and a second set of power pins (see column 2, lines 29-37) is not connected to the hardware processor 52 by surface mount elements (see column 2, lines 21-28), and wherein the second set of power pins (see 
As per claim 2, Harrison teaches a power delivery system 10, wherein the alignment frame (along 24 and 18) comprises walls that are configured to hold the socket 50 to align the surface mount elements (see column 2, lines 21-28) and the power pins (see column 2, lines 29-37) to the mother board 28.
As per claim 3, Harrison teaches a power delivery system 10, wherein the plurality of electrical power delivery paths (along Z) is configured to connect the first set of power pins (see column 2, lines 29-37) and the second set of power pins (see column 2, lines 29-37) and power is delivered solely from the VR (see column 3, lines 4-10) to the hardware processor 52 via the plurality of electrical power delivery paths (along Z) within the socket 50.
As per claim 4, Harrison teaches a power delivery system 10, wherein power is delivered from the second set of power pins (see column 2, lines 29-37) to the first set of power pins (see column 2, lines 29-37).
As per claim 5, Harrison teaches a power delivery system 10, wherein the plurality of electrical power delivery paths (along Z) within the socket 50 is part of a flexible printed circuit board (PCB) 14 that is merged into the socket 50.
As per claim 6, Harrison teaches a power delivery system 10, wherein the VR (see column 3, lines 4-10) is on or in the socket 50.
As per claim 7, Harrison teaches a power delivery system 10, wherein the VR (see column 3, lines 4-10) is on or in the mother board 28.
As per claim 8, Harrison teaches a power delivery system 10, wherein the second set of power pins (see column 2, lines 29-37) is connected directly to the mother board 28.
As per claim 10, Harrison teaches a power delivery system 10, wherein the VR (see column 3, lines 4-10) is connected to the second set of power pins (see column 2, lines 29-37) by a flexible PCB 14 or a cable.
As per claim 11, Harrison teaches a power delivery system 10, wherein the second set of power pins (see column 2, lines 29-37) is connected to a power supply unit Vcc, power is provided to the VR (see column 3, lines 4-10) via the second set of power pins (see column 2, lines 29-37), and the VR (see column 3, lines 4-10) provides power to the hardware processor 52 via the first set of power pins (see column 2, lines 29-37).
As per claim 12, Harrison teaches a power delivery system 10, wherein the VR (see column 3, lines 4-10) provides power to the first set of power pins (see column 2, lines 29-37) by way of the plurality of power paths in the socket 50.
As per claim 14, Harrison teaches a power delivery system 10, comprising: a hardware processor 52; a mother board 28; a voltage regulator (VR) (see column 3, lines 4-10) that provides a voltage (see column 3, lines 4-10) for the hardware processor 52; an elastomer computer socket 50 that connects the mother board 28 to the hardware processor 52, the elastomer computer socket 50 comprising a plurality of power pins (see column 2, lines 29-37) 
As per claim 16, Harrison teaches a power delivery system 10, wherein the plurality of electrical power delivery paths (along Z) is configured to connect the second set of power pins (see column 2, lines 29-37) and the first set of power pins (see column 2, lines 29-37) and power is delivered to the hardware processor 52 from the VR (see column 3, lines 4-10) via the plurality of electrical power delivery paths (along Z) within the socket 50, and power is also delivered to the hardware processor 52 via the power plane (along 20) within the mother board 28.
As per claim 17, Harrison teaches a power delivery system 10, wherein power is delivered from the second set of power pins (see column 2, lines 29-37) to the first set of power pins (see column 2, lines 29-37).
As per claim 18, Harrison teaches a power delivery system 10, wherein the plurality of electrical power delivery paths (along Z) within the socket 50 is part of a flexible PCB 14 that is merged into the socket 50. 
As per claim 24, Harrison teaches a power delivery system 10, wherein the VR (see column 3, lines 4-10) is on or in the socket 50 and the second set of power pins (see column 2, lines 29-37) is connected to a power supply unit Vcc, power is provided to the VR (see column 3, lines 4-10) via the second set of power pins (see column 2, lines 29-37), and the VR (see column 3, lines 4-10) provides power to the hardware processor 52 via the first set of power pins (see column 2, lines 29-37).
As per claim 25, Harrison teaches a power delivery system 10, wherein the VR (see column 3, lines 4-10) provides power to the first set of power pins (see column 2, lines 29-37) by way of the plurality of power paths in the socket 50.
As per claim 27, Harrison teaches a computer processor (see column 1, lines 10-12), comprising: one or more processor cores; memory (see column 1, lines 15-18); a memory controller (see column 1, lines 15-18); and a power delivery system 10, wherein the power delivery system 10 comprises: a mother board 28; a voltage regulator (VR) (see column 3, lines 4-10) that provides a voltage (see column 3, lines 4-10) for the computer processor (see column 1, lines 10-12); an elastomer computer socket 50 that connects the mother board 28 to the computer processor (see column 1, lines 10-12), the elastomer computer socket 50 comprising 
As per claim 28, Harrison teaches a computer processor (see column 1, lines 10-12), wherein the plurality of electrical power delivery paths (along Z) is configured to connect the first set of power pins (see column 2, lines 29-37) and the second set of power pins (see column 2, lines 29-37).
As per claim 29, Harrison teaches a computer processor (see column 1, lines 10-12), wherein the power delivery system 10 further comprises a power plane (along 20) within the mother board 28, the power plane (along 20) configured to deliver power directly to the first set of power pins (see column 2, lines 29-37) for delivery to the computer processor (see column 1, lines 10-12).
As per claim 30, Harrison teaches a computer processor (see column 1, lines 10-12), wherein power is delivered to the computer processor (see column 1, lines 10-12) from the VR (see column 3, lines 4-10) via the plurality of electrical power delivery paths (along Z) within the socket 50, the power is also delivered via the power plane (along 20) within the mother board 28 to the computer processor (see column 1, lines 10-12), and power is delivered from the second set of power pins (see column 2, lines 29-37) to the first set of power pins (see column 2, lines 29-37).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US Patent 6,360,431 B1) in view of Panella (US Patent Application Publication US 20030162442 A1).
Harrison does not teach, wherein the second set of power pins is connected directly to the mother board by one of pad-on-board connections or through-hole connections.
Panella teaches wherein the second set of power pins 111 is connected directly to the mother board 105 by one of pad-on-board connections or through-hole connections (along 154, see in figure 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Harrison in view of Panella, wherein the second set of power pins is connected directly to the mother board by one of pad-on-board connections or through-hole connections.
.
Allowable Subject Matter
Claims 15 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 15, Harrison teaches a power delivery system 10. The prior art does not disclose or suggest: wherein each of the plurality of power pins comprises an elastomer column and the alignment frame comprises walls that are configured to hold the socket to align the surface mount elements and the elastomer columns to the mother board.
As per claim 26, Harrison teaches a power delivery system 10. The prior art does not disclose or suggest: wherein the socket comprises a plurality of elastomer columns, wherein each elastomer column has a top side and a bottom side, the top side is connected to a pad that connects the surface mount elements to the top side of the elastomer column, and the bottom side of the elastomer column is connected to a power plane within the mother board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831   
                                                                                                                                                                                                     /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831